Title: From John Adams to Robert R. Livingston, 3 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir,
            Paris. 3d: July. 1783.
          On the last Ambassador’s day, wh: was last Tuesday, Dr: Franklin, Mr: Jay & myself, waited on Monsr: de Vergennes, who told us he tho’t he had agreed with the Duke of Manchester, but that his Grace had not yet recd. the positive approbation of his Court— The Comte advised us to make a visit, all together, to the Ambassadors of the two Imperial Courts. Accordingly yesterday morng: we went, first, to Mr: le Comte de Mercy-Argenteau, the Ambassador of the Emperor of Germany, & King of Hungary & Bohemia. His Excellency was not at home, so we left our Card. We went next to the Prince Bariatinski, Minister Plenipotentiary from the Empress of Russia: Our Servant asked if the Prince was at home, & recd. for answer that he was— We were shewn into the Prince’s Apartment, who recd. us very politely. While we were here Mr: Markoff came in. He also is a Min: Plenipo: adjoined to the Prince in the affair of the mediation. I told him we proposed to do ourselves the honor of calling on him. He answered, “comme vous etes un ancien Connoissance, Je sera bien aise de vous voir.” Whether this was a turn of politeness, or whether it was a political distinction, I know not. We shall soon know by his returning or not returning our Visit— The Prince asked where I lodged, & I told him. This indicates an intention to return the visit—
          We went next to the Dutch Ambassador’s, Mr: l’Estevenon de Berkenrode: He was not at home, or not visible. Next, to the Baron de Blome, Envoy Extraordinary of the King of Denmark not at home. Next to Mr: Markoff’s. The Porter answered that he was at home. We alighted & were going to his Appartment, when we were told he was not come in. We left a Card & went to the other Dutch Ambassador’s, Mr: Brantzen, who was not at home. En passant we left a Card at the Swedish Minister’s & returned home, the heat being too excessive to pursue our visits any farther—
          Thus we have made visits to all the Ministers, who are to be present at the Signature of the Definitive Treaty. Whether the Ministers of the Emperial Courts will be present, I know not. There are many appearances of a Coldness between France & Russia, and the Emperor seems to waver between two opinions, whether to join in the war that threatens, or not. Perhaps the Ministers of the Imperial Courts will write for Instructions, whether to return our visit or not.—
          After I had begun this letter, Capn: Barney came in and delivered me your Duplicate of No: 12. Novr: 6th. 1782. Duplicate of No: 14.— Decemr: 19th: 1782. & Triplicate of No: 16. April. 14th. 1783. and the original of your letter of 18th. April. 1783. not numbered. This last contained my Accot:— But, as I have never recd. any of this money from Dr: Franklin or Mr: Grand, but have my Salary from Messrs: Willinks & Company at Amsterdam, I am extremely sorry you have had so much trouble with this affair— Altho’ in your latest letters you say nothing of my resignation, or the acceptance of it, I expect to receive it soon, & then I shall have an opportunity to settle the affair of my Salary, at Philadelphia—
          After reading your letters to me, I went out to Passy to see those addressed to us all. Dr: Franklin, Mr: Jay & myself, (Mr: Laurens being still in England,) read them all over together— We shall do all in our power to procure the advantages in the Definitive Treaty, to which we are instructed to attend.—
          The State of Parties is such in England that it is impossible to foresee, when there will be a Ministry who will dare to take any step at all. The Coalition between Ld. North & his Connections, and Mr: Fox & his, is a rope of sand. Mr: Fox, by pushing the vote in the House of Commons disapproving the Peace, and by joining so many of the old Ministers in the new Administration, has justly excited so many jealousies of his Sincerity, that no Confidence can be placed in him by us. I am extremely sorry that the most amiable men in the nation, Portland & the Cavendishes, should have involved themselves in the same reproach. In short, at present, Shelburne, Townsend, Pitt & the Administration of which they were Members, seem to have been the only one, who, for a moment, had just notions of their Country & ours. Whether these men, if now called to Power, would pursue their former ideas, I know not. The Bible teaches us not to put our Trust in Princes and, a fortiori, in Ministers of State.—
          The West India Commerce now gives us most anxiety. If the former British Ministry had stood, we might have secured it fm. England, and, in that case, France would have been obliged to admit us to their Islands, se defendendo.—
          The first maxim of a Statesman, as well as that of a Statuary, or a Painter, should be to study nature—to cast his eyes round about his Country & see what advantages the Creation has given it. This was well attended to in the Boundary between the United-States & Canada, and in the Fisheries. The Commerce of the West-India Islands falls necessarily into the natural system of Commerce of the United-States. We are necessary to them, & they to us—and there will be a Commerce between us. If the Government forbid it, it will be carried on clandestinly— France can more easily connive at a Contraband Trade, than England: But we ought to wish to avoid the necessity of this, or at least the temptation—
          I believe that neither France nor England will allow us to transport the Productions of their Islands to other parts of Europe. The utmost we may hope to obtain would be permission to import the productions of the french Islands into France, giving bond to land them in some port of that Kingdom, and the Productions of the English Islands into some port of Great-Britain, giving bonds to land them there. It must, however, be the care of the Minister, who may have to negotiate a Treaty of Commerce with Great-Britain, to obtain as ample Freedom in this Trade, as possible.—
          While I was writing the above, my Servant announced the Imperial Ambassador, whom I rose to receive. He said he was happy that the Circumstances of the Times afforded him an opportunity of forming an acquaintance with me, which he hoped would be improved into a more intimate one. I said his Excellency did me great honor, & begged him to sit—which he did, & fell into a Conversation of an hour. We run over a variety of Subjects, particularly the Commerce which might take place, between the United-States and Germany, by the way of Trieste & Fyume, and the Austrian Netherlands, and the great disposition in Germany to migration to America. He says he knows the Country, round about Trieste, very well, havg: an estate there—that it is a very extensive & a very rich Country, which communicates with that maritime City, & that the navigation of the Adriatic Sea, tho’ long, is not dangerous. I asked him what we should do with the Barbary Powers. He said he thought all the Powers of the world ought to unite in the suppression of such a detestable race of Pirates. That the Emperor had lately made an insinuation to the Porte upon the Subject. I asked him if he thought France & England would agree to such a project—that I had heard that some Englishmen had said, “If there were no Algiers, England ought to build one”— He said he could not answer for England— It is unnecessary to repeat any more of the Conversation, which turned upon the sober, frugal & industrious Character of the Germans, the best Cultivaters in Europe, and the dishonorable Traffic, of some of the German Princes, in Men, a Subject which he introduced & enlarged on himself. I said nothing about it. Rising up to take leave he repeated several Compliments he had made when he first came in, and added, “Monsieur, Monsr: le Comte de Vergennes me fera l’honneur de diner chez moi un de ces jours et j’espere d’avoir celle de votre Compagnie. Nous y parlerons d’une affaire, sur laquelle Monsr: de Vergennes vous parlerez auparavant”—
          This shows there is something in agitation; but what it is I cannot conjecture: whether it is to induce us to make the Compliment to the two Imperial Courts to sign the Definitive Treaty, as Mediators: whether there is any project of an association for the liberty of navigation, or whether it is any other thing I cannot guess at present; but I will write you as soon as I know— Whatever it is we must treat it with respect; but we shall be very carefull how we engage our Country in measures of Consequence, without being clear of our Powers, & without the Instructions of Congress— I went out to Passy & found, from Mr: Jay, that he had made his visit there, in the course of the day; but had said nothing to Dr: Franklin or him about the dinner with the C. de Vergennes.
          In the Course of the day I had visits from the Prince Bariatinsky & Monsr: de Markoff, the two Ministers of the Empress of Russia. The Porter told these Gentlemen’s Servants that I was at home, but they did not come up—they only sent up their Cards. While I was gone to Passy, Monsr: de Blome, Envoy Extraordinary from the King of Denmark, called & left his Card. Thus the point of Ettiquette seems to be settled, & we are to be treated in Character by all the Powers of Europe.—
          I have the honor to be with great respect & Esteem, Sir, / Your most obedient, / humle: Servt:
          John Adams.
        